The opinion of the court was delivered at Philadelphia, '
by Strong, J.
This is a very small case, and well illustrates the adage that the play is sometimes not worth the candle. It was tried in precise conformity to the principles laid down in 1 Wright, 210, and we do not discover that any errors were committed. The position of the plaintiff in error was that the benefit of his subscription could not enure to the corporation, without his direct and. express* assent to such a mode of organizing the original subscribers. The contract itself, however, provided for an organization, at- a meeting to be called after the subscription was full, and it did not exclude an organization with corporate powers. The meeting called for the 5th of January, 1857, had the control of the matter, and that by the express assent of the plaintiff in error. If the subscribers, then present, chose to effect their organization by acting through the incorporated body, the plaintiff in error was not injured, for he had, by his original contract, given to that meeting the power of determining what form should be adopted, and the purposes of the corporation were precisely such as the subscription proposed to carry out. The court below rightly apprehended the *109true principles wbicli govern the case. If notice was given of a meeting of the subscribers, by a majority of the trustees, as they are called, and those present at the meeting concluded to act under the charter, the subscriptions belonged to the corporation, and a subsequent attempt to effect another organization was futile. This disposes of the case without noticing in detail the numerous assignments, in none of which do we discover error.
Judgment affirmed.